DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 4/09/2021, 8/01/2021, and 6/14/2022 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Duplicate Claims
Applicant is advised that should claim 30 be found allowable, claim 33 will be objected to under 37 CFR 1.75 as being a substantial duplicate thereof. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m).

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3 and 29 recites the limitation "the decrypted data".  There is insufficient antecedent basis for this limitation in the claim. Claims 3 and 29 are dependent on claim 1 and 27, respectively however claims 1 and 27 fail to recite any features directed to decrypting data.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4, 6, 23, 24, 27, 30-33, 36, and 38 are rejected under 35 U.S.C. 103 as being unpatentable over US 2019/0014113 to Khosravi et al. (hereinafter, “Khosravi”) in view of US 2017/0277868 to Anantharaman (hereinafter, “Anantharaman”).
As per claim 1: Khosravi discloses: A system for controlling access to data based on environmental verification (a trusted execution environment (TEE) within a device provides “a secure location in which sensor data may be processed and a determination may be made as to whether to grant access to the secure resources.” [Khosravi, ¶0011]), the system comprising: a non-transitory memory having machine executable instructions; and a processing unit for accessing the machine readable instructions (the device comprises one or more processors and memory [Khosravi, ¶¶0024-0025]), the machine readable instructions comprising: a physical environment authenticator that (the TEE 106 [Khosravi, Fig. 1]): receives data characterizing environmental parameters of a node in an environment from a set of environmental sensors (sensor data is received by the TEE from sensor interface circuitry 104, wherein sensor data may be from touch sensors, proximity sensors, audio capture sensors, video/depth capture sensors, motion sensors, etc. [Khosravi, ¶0017]); (matching circuitry 110 attempts to match the received sensor data with previously captured sensor data to determine if access to the secured resources are permitted or denied [Khosravi, ¶¶0020-0021]).
Khosravi uses a matching methodology between received sensor data with previously stored sensor data. Khosravi does not disclose comparing “correlated environmental data” with “each other and/or a threshold value.” However, Anantharaman is directed to analogous art of controlling access to items of content based on environmental traits [Anantharaman, ¶0003]. Anantharaman discloses: compares correlated environmental parameters with each other and/or a threshold value, wherein at least a subset of the correlated environmental parameters are based on the data from the set of environmental sensors (“…an environmental characteristic module 712 that processes inputs received from the sensors 306 to infer characteristics about an environment in which the client device 102 and/or a user making a request to access the content 118 is disposed.” [Anantharaman, ¶0061]; furthermore, thresholds may be utilized for comparing environmental traits, such as using a threshold speed to determining if the client device is in motion [Anantharaman, ¶0051]).
Thus, it would have been obvious to a person having ordinary skill in the art before the claimed invention was effectively filed to utilized a different, or an additional, method for analyzing sensor data to control access to the secured resources in Khosravi, such as the method disclosed in Anantharaman. In contrast with a 1:1 matching method in Khosravi, the inference method used in Anantharaman would have enabled a more intelligent authentication decision by correlating between different environmental traits and determining if a device is currently in an authorized physical environment.

As per claim 4: Khosravi in view of Anantharaman disclose all limitations of claim 1. Khosravi does not disclose the features of claim 4. However, Anantharaman discloses: wherein the set of environmental sensors are integrated on an application specific integrated circuit (ASIC) chip (the hardware may include application-specific integrated circuits [Anantharaman, ¶0082]).
Thus, it would have been obvious to a person having ordinary skill in the art before the claimed invention was effectively filed to implement sensors as ASIC chips. This modification would have been a design choice when developing a system. ASIC chips are well-known in the art and are customized for particular uses, which would have been advantageous in constructing specific types of sensors.

As per claim 6: Khosravi in view of Anantharaman disclose all limitations of claim 1. Furthermore, Khosravi discloses: wherein a first environmental sensor of the set of environmental sensors measures a first environmental parameter, and a second environmental sensor of the set of environmental sensors measures a second environmental parameter different from the first environmental parameter (different types of sensors are employed [Khosravi, ¶0017]).

As per claim 23: Khosravi in view of Anantharaman disclose all limitations of claim 1. Furthermore, Khosravi discloses: wherein a given environmental sensor of the set of environmental sensors is physically detached from the node, and the data from the given environmental sensor is wirelessly transmitted to the physical environment authenticator (“While shown as part of device 100, sensor circuity 102 may be separate from device 100 and may interact with device 100 via wired and/or wireless communication.” [Khosravi, ¶0017]).

As per claim 24: Khosravi in view of Anantharaman disclose all limitations of claim 1. Furthermore, Khosravi discloses: wherein each environmental sensor in the set of environmental sensors measures the same environmental parameter (touch sensors, proximity sensors, etc. signify multiple sensors of that particular type [Khosravi, ¶0017]).

As per claim 27: Claim 27 is different in overall scope from claim 1 but recites substantially similar subject matter as claim 1. Claim 27 is directed to a non-transitory machine-readable medium having executable instructions corresponding to the instructions of system claim 1. Thus, the response provided above for claim 1 is equally applicable to claim 27.

As per claim 30: Claim 30 incorporates all limitations of claim 27 and is a non-transitory machine-readable medium having executable instructions corresponding to the instructions of system claim 6. Therefore, the arguments set forth above with respect to claims 6 and 27 are equally applicable to claim 30 and rejected for the same reasons.

As per claim 31: Claim 31 incorporates all limitations of claim 27 and is a non-transitory machine-readable medium having executable instructions corresponding to the instructions of system claim 23. Therefore, the arguments set forth above with respect to claims 23 and 27 are equally applicable to claim 31 and rejected for the same reasons.

As per claim 32: Claim 32 incorporates all limitations of claim 27 and is a non-transitory machine-readable medium having executable instructions corresponding to the instructions of system claim 24. Therefore, the arguments set forth above with respect to claims 24 and 27 are equally applicable to claim 32 and rejected for the same reasons.

As per claim 33: Claim 33 incorporates all limitations of claim 27 and is a non-transitory machine-readable medium having executable instructions corresponding to the instructions of system claim 6. Therefore, the arguments set forth above with respect to claims 6 and 27 are equally applicable to claim 33 and rejected for the same reasons.

As per claim 36: Claim 36 is different in overall scope from claim 1 but recites substantially similar subject matter as claim 1. Claim 36 is directed to a method corresponding to the instructions of system claim 1. Thus, the response provided above for claim 1 is equally applicable to claim 36.

As per claim 38: Claim 38 incorporates all limitations of claim 36 and is a method corresponding to the instructions of system claim 6. Therefore, the arguments set forth above with respect to claims 6 and 36 are equally applicable to claim 38 and rejected for the same reasons.

Claims 2, 3, 26, 28, 29, 35, and 39 are rejected under 35 U.S.C. 103 as being unpatentable over Khosravi in view Anantharaman and in further view of US 2017/0140153 to Zimmer et al. (hereinafter, “Zimmer”).
As per claim 2: Khosravi in view of Anantharaman disclose all limitations of claim 1, Khosravi and Anantharaman do not disclose the features of claim 2. However, Zimmer provides further description of a trusted execution environment (TEE). Zimmer discloses receiving encrypted content (corresponding to the secure resources in Khosravi) and decrypting the received content using keys during TEE operations [Zimmer, ¶0032]. Zimmer discloses: further comprising a root of trust server that executes a trusted boot to verify that the physical environment authenticator has not been modified (in a TEE, pre-boot begins according to a root of trust from a hardcoded entry point [Zimmer, ¶0022]).
Thus, it would have been obvious to a person having ordinary skill in the art before the claimed invention was effectively filed to implement any known features that would have been available to a TEE, such as pre-booting according to a root of trust. TEE is provided as hardware and/or software that enables a computing platform to perform security functions [Zimmer, ¶¶0010-0011].

As per claim 3: Khosravi in view of Anantharaman disclose all limitations of claim 1. Khosravi and Anantharaman do not disclose the features of claim 3. However, Zimmer discloses: wherein the physical environment authenticator receives the decrypted data from a crypto engine and provides the decrypted data to the node (to enable decryption of content, TEE is entered and secure keys are used to perform decryption operations [Zimmer, ¶0030]).
Thus, it would have been obvious to a person having ordinary skill in the art before the claimed invention was effectively filed to encrypt the secure resources in Khosravi and only permit access to the secure resources after verifying the environmental traits in the TEE. Therefore, the secure resources are protected from unauthorized access and can only be accessed via authorization through the TEE.

As per claim 26: Khosravi in view of Anantharaman disclose all limitations of claim 1. The same motivation for incorporating Zimmer in claim 3 is also applicable to claim 26. Therefore, Khosravi in view of Anantharaman and Zimmer disclose: wherein the physical environment authenticator grants access to a secret key that is employable to decrypt an encrypted form of the data in response to the correlated environmental parameters indicating that the node is operating in the authorized environment (under TEE, stored keys are obtained from storage, unwrapped, and used to decrypt encrypted content [Zimmer, ¶0032]; hence, in view of Khosravi, the secure resources would have been encrypted and the TEE 106 in Khosravi enables access to said encrypted secure resources (using the key as discussed in Zimmer) after the user sensor data is verified [Khosravi, ¶0021]).

As per claim 28: Claim 28 incorporates all limitations of claim 27 and is a non-transitory machine-readable medium having executable instructions corresponding to the instructions of system claim 2. Therefore, the arguments set forth above with respect to claims 2 and 27 are equally applicable to claim 28 and rejected for the same reasons.

As per claim 29: Claim 29 incorporates all limitations of claim 27 and is a non-transitory machine-readable medium having executable instructions corresponding to the instructions of system claim 3. Therefore, the arguments set forth above with respect to claims 3 and 27 are equally applicable to claim 29 and rejected for the same reasons.

As per claim 35: Claim 35 incorporates all limitations of claim 27 and is a non-transitory machine-readable medium having executable instructions corresponding to the instructions of system claim 26. Therefore, the arguments set forth above with respect to claims 26 and 27 are equally applicable to claim 35 and rejected for the same reasons.

As per claim 39: Claim 39 incorporates all limitations of claim 36 and is a method to the instructions of system claim 26. Therefore, the arguments set forth above with respect to claims 26 and 36 are equally applicable to claim 39 and rejected for the same reasons.

Claims 9-11, 13, 15, 20-22, 34, and 37 are rejected under 35 U.S.C. 103 as being unpatentable over Khosravi in view Anantharaman and in further view of US 2015/0264572 to Turgeman (hereinafter, “Turgeman”).
As per claim 9: Khosravi in view of Anantharaman disclose all limitations of claim 6. Furthermore, Anantharaman discloses: wherein (an inertial detection device may be one of the types of sensors used to detect motion [Anantharaman, ¶0054]).
Thus, it would have been obvious to a person having ordinary skill in the art before the claimed invention was first effectively filed to include other sensors that were not explicitly disclosed in Khosravi. The inclusion of different types of sensors would have enabled a more accurate reading of the physical surroundings of a device being authenticated. Furthermore, additional types of sensors would have enabled a wider scope of data for the verification process to determine if a device is operating in an authorized environment (e.g. see [Anantharaman, ¶0061; Fig. 7]).
Khosravi and Anantharaman do not disclose “the first environmental sensor is a global navigation satellite system (GNSS) receiver.” However, it is well-known in the field of satellite technologies that global positioning satellite (GPS) is a specific type of GNSS. Turgeman is directed to analogous art of using environmental and contextual data surrounding a user and the user’s device for authentication [Turgeman, ¶¶0034-0036]. Turgeman discloses: the first environmental sensor is a global navigation satellite system (GNSS) receiver (a location-aware module or location-determining module uses GPS data to determine the current geographical location of a device [Turgeman, ¶0095]).
Thus, it would have been obvious to a person having ordinary skill in the art before the claimed invention was first effectively filed to include other sensors that were not explicitly disclosed in Khosravi or Anantharaman. The inclusion of different types of sensors would have enabled a more accurate reading of the physical surroundings of a device being authenticated rather than just rely only on biometric sensor data in Khosravi. Furthermore, additional types of sensors would have enabled a wider scope of data for the verification process to determine if a device is operating in an authorized environment (e.g. see [Anantharaman, ¶0061; Fig. 7]).

As per claim 10: Khosravi in view of Anantharaman disclose all limitations of claim 6. The motivations provided in claim 9 for incorporating Anantharaman and Turgeman is also applicable for claim 10. Therefore, Khosravi in view of Anantharaman and Turgeman disclose: wherein the first environmental sensor is a global navigation satellite system (GNSS) receiver (a location-aware module or location-determining module uses GPS data to determine the current geographical location of a device [Turgeman, ¶0095]) and the second environmental sensor is an accelerometer (motion sensors for measuring speed and acceleration [Khosravi, ¶0017]; measuring environmental traits using accelerometers [Anantharaman, ¶0029]).

As per claim 11: Khosravi in view of Anantharaman disclose all limitations of claim 6. The motivations provided in claim 9 for incorporating Anantharaman and Turgeman is also applicable for claim 11. Therefore, Khosravi in view of Anantharaman and Turgeman disclose:  wherein the first environmental sensor is an accelerometer that measures an acceleration of the node (motion sensors for measuring speed and acceleration [Khosravi, ¶0017]; measuring environmental traits using accelerometers [Anantharaman, ¶0029]) and the second environmental sensor is one of a mass flow rate meter, a temperature sensor and a pressure sensor (measuring environmental traits using barometers, thermometers [Anantharaman, ¶0029]).

As per claim 13: Khosravi in view of Anantharaman disclose all limitations of claim 6. The motivations provided in claim 9 for incorporating Anantharaman and Turgeman is also applicable for claim 13. Therefore, Khosravi in view of Anantharaman and Turgeman disclose:  wherein the first environmental parameter characterizes a shock or vibration of the node (collecting hand vibrations or hand movements performed on the device [Turgeman, ¶0066]) and the second environmental parameter characterizes an acceleration of the node (motion sensors for measuring speed and acceleration [Khosravi, ¶0017]; measuring environmental traits using accelerometers [Anantharaman, ¶0029]).

As per claim 15: Khosravi in view of Anantharaman disclose all limitations of claim 6. The motivations provided in claim 9 for incorporating Anantharaman and Turgeman is also applicable for claim 15. Therefore, Khosravi in view of Anantharaman and Turgeman disclose: wherein the first environmental parameter characterizes a first acoustic wave propagating through the node at a first frequency (audio capture sensors [Khosravi, ¶0017]) and the second environmental parameter characterizes one of a shock, vibration, acceleration, velocity and pressure of the node (motion sensors for measuring speed and acceleration [Khosravi, ¶0017]; measuring environmental traits using accelerometers, barometers, thermometers [Anantharaman, ¶0029]).

As per claim 20: Khosravi in view of Anantharaman disclose all limitations of claim 6. The motivations provided in claim 9 for incorporating Anantharaman and Turgeman is also applicable for claim 20. Therefore, Khosravi in view of Anantharaman and Turgeman disclose: wherein the first environmental parameter characterizes an orientation of a magnetic field for the node (magnetic sensors [Khosravi, ¶0017]) and the second environmental parameter characterizes a position or orientation of the node (orientation sensors [Khosravi, ¶0017]).

As per claim 21: Khosravi in view of Anantharaman disclose all limitations of claim 6. The motivations provided in claim 9 for incorporating Anantharaman and Turgeman is also applicable for claim 21. Therefore, Khosravi in view of Anantharaman and Turgeman disclose: wherein the first environmental parameter characterizes an orientation of a magnetic field for the node (magnetic sensors [Khosravi, ¶0017]) and the second environmental parameter characterizes a position or orientation of the node (orientation sensors [Khosravi, ¶0017]), and a third environmental sensor of the set of environmental sensors measures a third environmental parameter that characterizes time (using temporal traits [Anantharaman, ¶0043]).

As per claim 22: Khosravi in view of Anantharaman disclose all limitations of claim 6. The motivations provided in claim 9 for incorporating Anantharaman and Turgeman is also applicable for claim 21. Therefore, Khosravi in view of Anantharaman and Turgeman disclose: wherein the set of environmental parameters comprises a three-axis accelerometer and the plurality of correlated environmental parameters comprises acceleration of the node in three different axes, wherein the physical environment authenticator grants access to the data if the acceleration of the node in the three different axes corresponds to microgravity for a predetermined duration of time (three-axis accelerometer for obtaining readings to be stored with association of time-stamps [Turgeman, ¶0046]; a profile using the traits is constructed over a pre-defined time period [Turgeman, ¶0051]).

As per claim 34: Khosravi in view of Anantharaman disclose all limitations of claim 27. Khosravi and Anantharaman do not disclose the features of claim 34. However, Turgeman discloses: wherein the physical environment authenticator transforms, formats, and/or fuses one or more of the plurality of environmental parameters such that each of the plurality of environmental parameters are correlated (acceleration data may be transformed or analyzed to demonstrate the biometric capability of synergizing between touch data and acceleration data [Turgeman, ¶0086]).
Thus, it would have been obvious to a person having ordinary skill in the art before the claimed invention was first effectively filed to transform the data collected from the sensors in the modified system of Khosravi in view of Anantharaman to a format that can be collectively analyzed. This method would have enabled different types of sensor data to be correlated to produce a more accurate determination of a device’s current physical state.

As per claim 37: Khosravi in view of Anantharaman disclose all limitations of claim 36. Khosravi and Anantharaman do not disclose the features of claim 347 However, Turgeman discloses: further comprising transforming and/or formatting data provided from one or more of the set of environmental sensors to form the plurality of correlated environmental parameters (acceleration data may be transformed or analyzed to demonstrate the biometric capability of synergizing between touch data and acceleration data [Turgeman, ¶0086]).
Thus, it would have been obvious to a person having ordinary skill in the art before the claimed invention was first effectively filed to transform the data collected from the sensors in the modified system of Khosravi in view of Anantharaman to a format that can be collectively analyzed. This method would have enabled different types of sensor data to be correlated to produce a more accurate determination of a device’s current physical state.

Allowable Subject Matter
Claims 5, 7, 8, 12, 14, 16-19, and 25 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
These claims contain features that are not disclosed, suggested, or obvious in the prior arts of record. For example, dependent claims 7 and 8 recite types of sensors that are known in different fields but are non-obvious for combining with the other sensors described in the current 103 rejection. See the following section for additional prior arts relevant to the claimed invention.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 2022/0060481: Discloses authenticating a location in an augmented reality system and controlling access to sensed data at that location.
US 2019/0253404: Discloses a client device collecting non-intrusive authentication data, such as the current location and information from various sensors, to authenticate a user in conjunction with explicit authentication information (password input, biometric input, etc.).
US 2017/0012983: Disclose a context-based access control system to protected resources. Context-aware sensors measure temperature, facial expressions, colors, lights, etc. The amount of contextual data required for access is unknown to the user and pre-defined in a policy.
US 2003/0073406: Discloses known environmental sensors in the field, such as vehicle mechanical and electrical monitors for fuel level, GPS, inertial navigation sensors, and so forth. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT B LEUNG whose telephone number is (571)270-1453. The examiner can normally be reached Mon - Thurs: 10am-7pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JUNG KIM can be reached on 571-272-3804. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/ROBERT B LEUNG/Primary Examiner, Art Unit 2494                                                                                                                                                                                                        11-09-2022